t5*(S
ORIGINAL
                                                                        SEP 23 2015

                                 NUMBER PD-.0852-15                  AbelAGOSta.CtBr
                       TEXAS   COURT     OF   CRIMINAL    APPEALS


                                         AUSTIN




SAMSON   LOYNAGHAN,                                                        APPELLANT,




THE   STATE   OF   TEXAS,                                                     APPELLEE




                   On appeal from the 2nd Court of            Appeals

                                 Fort    Worth,   Texas
                                                                            FILED IN
                               COA#     02-15-00135-CR
                                                                    COURT OF CRIMINAL APPEALS
                                                                          SEP 23 2Gi5

                                                                        Abel Acosta, Clerk




                      PETITION    FOR    DISCRETIONARY      REVIEW
                                      TABLE    OF    CONTENTS




Index   of    Authorities                                                           1



Statement      of    the    Case                                                    1


Procedural         History                                                          1


Statement      Regarding       Oral    Argument                                     1


Grounds      for    Review                                                          2


(Do Constitutional rights invoke jurisdiction in Texas Appellate

Courts?)

Argument                                                                          2,3

Prayer for Relief                                                                   ff



                                   IDENTITY         OF   PARTIES


213th   District          Court,   Judge    Louis        Sturns

Appellant     Pro     5e,    Samson    M.   Loynachan

*No   counsel       has    litigated    this    issue       on    either   side
                          INDEX    OF   AUTHORITIES


Texas Constitution,     Article I § 12                     2


Texas Constitution,     Article I § 13                     3


Texas Constitution,    Article I § 19                      3


Texas Constitution,    Article V § 6                  2,   3

U.S.   Constitution,   Amendment    V                      3


U.S.   Constitution,   Amendment    XIV                    3
                             STATEMENT   OF   THE   CASE


      Appellant uas    convicted of felonymurder,           which was         affirmed

on appeal.     Appellant,     seeking collateral review,           requested

access to the Appellate Record from the              Trial Court.        The Trial

Court denied Appellant's motions.             Appellant filed a notice of

appeal with the 2nd Court of Appeals.               That court dismissed for

want of jurisdiction stating that the district court's orders were

not    appealable.

      The Appellant now seeks review in this Court'on the question

of    j urisdiction.

                              PROCEDURAL      HISTORY


(1) Motion for transfer of Appellate Record filed in the District

Court:                                                         27    October         2014


(2)    Addendum to above motion filed:                        19    November         2014


(3) Second addendum to above.motion filed                     11    December         2014


(4) Trial court denies all motions:                           15    December         2014


(5)    Notice of denial given to appellant:.                        23    March      2015


(6) Notice of appeal filed in 2nd COA:                                    4   May    2015

(7) Question of jurisdiction raised by.COA:                               5 May      2015

(B) Appellant files response to question of jurisdiction:
                                                                         14 May      2 015

(9) Court of appeals dismisses for want of jurisdiction:
                                                                     25       Dune   2015




                        NO    ORAL   ARGUMENT   REQUESTED
                                         GROUNDS    FOR    REVIEW


       The    2nd Court of          Appeals,       citing various       case   law and pre

sumably referncing TRAP 25.2(a)(2),                         ruled that the trial court's

denial of access to the appellate record was not an appeall able

order,       and they therefore lacked jurisdiction.



             (1)     If a trial courts order denies a person of his                       state

              and/or federal constitutional rights^                      do those consti

             tutional provisions fail to                    invoke jurisdiction in Texas

              Appellate          Courts?




                                                ARGUMENT


       Article V, § 6 of the Texas Constitution states:                           [The]   Court

of Appeals          shall have          appellate       jurisdiction co-extensive with

the limits of their respective                      districts,       which shall extend to

all cases          of which       the    District Courts       or    County Courts   have    orig

inal or appellate jurisdiction,                         under such, restrictions and regr-

ulations as may be pre scribed, by 1aw ....[]                          Said courts shall

have such other jurisdiction, original and appellate,                               as may be

prescribed          by   law..

       Appellant asserts                that:     The    Texas and U.S.    Constitution pro

vide other jurisdiction as prescribed by law,                            under Article V,

§ 6.

       In his       (Grounds for Continuing                Appeal)    response to    the 2nd

court of appeals,                appellant illustrated to that court that:

       •     The    denial of the          records by the       District Court denied

him of his state created right to file a complete writ of habeas

corpus under Tex.                Const.    Art.    I, § 12.




                                                    (2)
       •     Preventing       appellant      from submitting       a    complete       writ       of

habeas corpus subsequently denies him the right to be heard by the

Court of       Criminal       Appeals,    which      violates    his    rights    of Due          Process

and    Due    Course    of    Law   (Access     to   Courts)    under    U.S.    Const.       Amends

V and       XIV and    Tex.    Const.    Art.    I § 19,   respectively.

       •     There    are myriad rulings by            the U.S.    Supreme Court             (that

appellant provided to the court of appeals)                        holding that,             denying

an    indigent       applicant      access    toor     a copy    of the    records       denies

his    Constitutional, right to              Equal    Protection       under    U.S. ;i Amend          XIV.

Addi tionally,... the se (common-law)                rulings afford the appellant an

avenue of protection under Texas'                     Constitution,       Art.    I § 13.



       While       the appellant concedes            that his    response to       the       2nd

Court of       Appeals was not a model of               clarity,       as a laymen,          he    did

invoke       all    of these    constitutional         rights    and    cite    them    as    grounds

for appeal.

       The court of appeals uas mistaken in it's belief that appellant

was simply furthering an argument of the.appeal itself.                                  These          i

arguments may in fact be wholly relevant to the merits of the

appeal,       but,    if state and federal constitutional law invoke appell

ate jurisdiction in Texas in accordance with Art. V § 6, then the

court of appeals erred in dismissing the appeal for want of juris

diction,       as appellant brought these matters to the attention of

that       court.


       State and federal            constitutional rights have             little value to

the people if the courts do not have jurisdiction to provide a

remedy under those same provisions.




                                                (3)
                                PRAYER   FOR    RELIEF


    Wherefore,       premises   considered,       appellant prays         that this   c:

court over-rule       the lower court's         dismissal         for want of juris

diction and,     finding that Texas'        and U.S.          Constitutions convey

jurisdiction in Texas Courts,            order the          lower court to hear the

appeal   on   it's   merits.

                                           Very    Respectfully         submitted,



                                                                                       ^J^Zzs
                                           SAMSON       LOYNA
                                           PRO    SE
                                           12071       EM    3522
                                           ABILENE,          TX           79601




                                          (4)
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH


                              NO. 02-15-00135-CR



SAMSON M. LOYNACHAN                                                  APPELLANT


                                        V.


THE STATE OF TEXAS                                                         STATE




        FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                         TRIAL COURT NO. 1233936R




                         MEMORANDUM OPINION1



      Appellant Samson Loynachan was convicted of murder and received a life

sentence in the Institutional Division of the Texas Department of Criminal Justice.

Loynachan v. State, No. 13-12-00461-CR, 2013 WL 6730137 (Tex. App.—
Corpus Christi Dec. 19, 2013, pet. refd) (mem. op., not designated for
publication). Thereafter, on April 9, 2015, Appellant filed a notice of appeal


      1SeeTex. R. App. P. 47.4.
seeking a    restricted appeal from the trial court's December 15, 2014

postconviction order denying his October 27, 2014 "Motion for Temporary

Transfer of Appellate Record"; his November 19, 2014 "Addendum to: Motion for

Temporary Transfer of Appellate Record"; and his December 11, 2014 "2nd

Addendum to: Motion for Temporary Transfer of Appellate Record." See Tex. R.

App. 30. Appellant needed the appellate record to prepare his postconviction

application for writ of habeas corpus.      On May 5, 2015, this court advised

Appellant that it was concerned that it lacked jurisdiction because the trial court

had not entered an appealable order and invited Appellant to file a response

showing grounds for continuing the appeal by May 15, 2015. Appellant timely

responded on May 14, 2015, but his response does not address this court's

jurisdiction to hear his appeal but addresses, instead, the merits of the trial

court's December 15, 2014 order.2

      Generally, an appellate court has jurisdiction to consider an appeal by a

criminal defendant only after a final judgment of conviction. See McKown v.

State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet). An appellate

court lacks jurisdiction to review a trial court's ruling denying a party copies of

documents in the record unless that order is in conjunction with an appeal over

        2Appellant also objected to this court's treating his appeal as a criminal
rather than as a civil proceeding. To be eligible for the extended deadlines of a
restricted appeal under rule 30, Appellant must have his proceeding classified as
a civil case. See Tex. R. App. P. 30 ("Restricted Appeal to Court of Appeals in
Civil Cases"). For reasons explained in our opinion, we lack jurisdiction
regardless of the application of rule 30.
which it has jurisdiction.   See Self v. State, 122 S.W.3d 294, 294-95 (Tex.

App.—Eastland 2003, no pet.); Everett v. State, 91 S.W.3d 386, 386 (Tex.

App.—Waco 2002, no pet.). Another court observed:

             [We have] jurisdiction over criminal appeals only when
      expressly granted by law. No statute vests this court with jurisdiction
      over an appeal from an order denying a request for a free copy of
      the trial record when such a request is not presented in conjunction
      with a timely[-]filed direct appeal. Furthermore, an intermediate
      court of appeals has no jurisdiction over post-conviction writs of
      habeas corpus in felony cases.

Williamson v. State, Nos. 10-12-00146-CR, 10-12-00147-CR, 10-12-00148-CR,

10-12-00149-CR, 2012 WL 2353684, at *1 (Tex. App.—Waco June 13, 2012, no

pet.) (mem. op., not designated for publication) (citations omitted). Because

Appellant's appeal is not in conjunction with an appeal over which we have

jurisdiction, his notice of appeal does not invoke our jurisdiction to decide the

merits of the trial court's order.   See Abbott v. State, 271 S.W.3d 694, 696-97

(Tex. Crim. App. 2008) ("The standard for determining jurisdiction is not whether

the appeal is precluded by law, but whether the appeal is authorized by law.").
Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f).3


      3See Ex parte Brown, Nos. 02-12-00515-CR, 02-12-00516-CR, 02-12-
00517-CR, 02-12-00518-CR, 2012 WL 6632770, at *1 (Tex. App.—Fort Worth
Dec. 21, 2012, no pet.) (mem. op., not designated for publication) (dismissing for
want of jurisdiction an appeal from postconviction writ of habeas corpus in which
appellant sought a copy of the trial court records without cost); Hayman v. State,
No. 02-12-00336-CR, 2012 WL 6632761, at *1 (Tex. App.—Fort Worth Dec. 21,
2012, no pet.) (mem. op., not designated for publication) (dismissing for want of
jurisdiction a 2012 postconviction order denying appellant's motion requesting
                                                               PER CURIAM


PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 25, 2015




records to assist appellant prepare pro se brief in conjunction with his 2008
conviction); Crear v. State, No. 14-05-00222-CR, 2005 WL 914123, at *1 (Tex.
App.—Houston [14th Dist] Apr. 21, 2005, no pet.) (mem. op., not designated for
publication) (dismissing for want of jurisdiction appeal of denial of pro se motion
to obtain records and request for loan of trial records); Self, 122 S.W.3d at 294-
95 (dismissing appeal for want of jurisdiction where trial court denied appellant's
request for free copy of trial court's records to prosecute postconviction writ of
habeas corpus).